DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on September 7, 2022, the objections to the claims, drawings, specifications and the 112(b) rejections in the previous office action (dated 06/23/2022), are hereby withdrawn.
The status of the claims is as follows:
Claims 1-2, 11-13 and 17 have been amended,
Claims 4, 8-10 and 18-20 were previously presented, 
Claims 21-24 have been newly added and
Claims 3, 5-7 and 14-16 has been cancelled.
Therefore, claims 1-2, 4, 8-13 and 17-24 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearing (US 20180044082 – art of record; hereinafter Dearing).
Regarding claim 1, Dearing discloses a receptacle embodiment (i.e. in the form of an insulating sleeve; as shown in Figs. 1 and 3) comprising:
a wrap (110 or 310) configured to define a chamber for receiving a container;
a pair of slots formed in the wrap (see Dearing Figs. 1 and 3); and
a first connector (i.e. in the form of an elastic gusset (190 or 320)) exposed through a first one of the pair of slots and coupled to a surface of the wrap, wherein the first connector consists of an elastic strap (Dearing [0005,0007-0008]).
Examiner’s note: the elastic gusset (190 or 320; of Dearing) is a single loop that is exposed at two locations of the overall sleeve, these two locations are best seen in Dearing Fig. 1. The first location being towards the back of the sleeve (i.e. the second one of the slots of the claimed pair of slots), and the second location being towards the front of the sleeve (i.e. the first one of the slots of the claimed pair of slots - as shown in as annotated Dearing Fig. 1 is provided below); emphasis added.

    PNG
    media_image1.png
    730
    833
    media_image1.png
    Greyscale

Regarding claim 2, Dearing further discloses wherein a second connector is exposed through a second one of the pair of slots and coupled to the surface of the wrap, wherein the second connector consists of an elastic strap (see annotated Dearing Fig. 1 above).
Regarding claim 4, Dearing further discloses wherein the first connector and the second connector are coupled to an inner surface (120) of the wrap (Dearing [0005] and Figs. 1 and 3).
Regarding claim 8, Dearing further discloses wherein the receptacle is capable of receiving a twelve ounce can of a beverage.
Regarding claim 9, Dearing further discloses wherein the receptacle is configured to be positioned between a collapsed position, an expanded position, and an extended position.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13, 17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dearing (US 20180044082 – art of record; hereinafter Dearing).
Regarding claim 11, Dearing teaches a receptacle embodiment (i.e. in the form of an insulating sleeve; as shown in Figs. 1 and 3) comprising:
a wrap (110 or 310) configured to define a chamber for receiving a container;
a pair of slots formed in the wrap (see Dearing Figs. 1 and 3); and
a first connector (i.e. in the form of an elastic gusset (190 or 320)) exposed through a first one of the pair of slots and coupled to a surface of the wrap (Dearing [0005,0007-0008]).
Examiner’s note: the elastic gusset (190 or 320; of Dearing) is a single loop that is exposed at two locations of the overall sleeve, these two locations are best seen in Dearing Fig. 1. The first location being towards the back of the sleeve (i.e. the second one of the slots of the claimed pair of slots), and the second location being towards the front of the sleeve (i.e. the first one of the slots of the claimed pair of slots - as shown in as annotated Dearing Fig. 1 is provided above); emphasis added.
	Thus, Dearing fails to teach wherein the first connector consists of a first pair of elastic straps.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the single first (elastic) connector (of Dearing) into a first pair of elastic straps (i.e. two different separate straps) to allow for better adjustability and securement of the container being received in the wrap. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C)
Regarding claim 12, modified Dearing as above further teaches a second connector (see annotated Dearing Fig. 1 above); however, Dearing fails to teach wherein the second connector consists of a second pair of elastic straps.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the single second (elastic) connector (of Dearing) into a second pair of elastic straps (i.e. two different separate straps) to allow for better adjustability and securement of the container being received in the wrap. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C)
Regarding claim 13, modified Dearing as above further teaches wherein the first connector and the second connector are coupled to an inner surface (120) of the wrap (Dearing [0005] and Figs. 1 and 3).
Regarding claim 17, Dearing teaches a receptacle embodiment (i.e. in the form of an insulating sleeve; as shown in Figs. 1 and 3) comprising:
a wrap (110 or 310) configured to define a chamber for receiving a container;
a pair of slots formed in the wrap (see Dearing Figs. 1 and 3);
a first connector (i.e. in the form of an elastic gusset (190 or 320)) exposed through a first one of the pair of slots and coupled to a surface of the wrap; and
a second connector (i.e. in the form of an elastic gusset (190 or 320)) exposed through a second one of the pair of slots and coupled to a surface of the wrap (Dearing [0005, 0007-0008]).
Examiner’s note: the elastic gusset (190 or 320; of Dearing) is a single loop that is exposed at two locations of the overall sleeve, these two locations are best seen in Dearing Fig. 1. The first location being towards the back of the sleeve (i.e. the second one of the slots of the claimed pair of slots), and the second location being towards the front of the sleeve (i.e. the first one of the slots of the claimed pair of slots - as shown in as annotated Dearing Fig. 1 is provided above); emphasis added.
	Thus, Dearing fails to teach wherein the first connector consists of a first pair of elastic straps and wherein the second connector consists of a second pair of elastic straps.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the single first (elastic) connector (of Dearing) into a first pair of elastic straps (i.e. two different separate straps) AND also make the single second (elastic) connector (of Dearing) into a second pair of elastic straps (i.e. two different separate straps) to allow for better adjustability and securement of the container being received in the wrap. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C)
Regarding claim 20, modified Dearing as above further teaches wherein the receptacle is capable of receiving a twelve ounce can of a beverage.
Regarding claim 21, modified Dearing as above further teaches wherein the receptacle is configured to be positioned between a collapsed position, an expanded position, and an extended position.
Regarding claim 22, modified Dearing as above further teaches wherein the receptacle is configured to be positioned between a collapsed position, an expanded position, and an extended position.
Regarding claim 23, modified Dearing as above further teaches wherein the first connector and the second connector are coupled to an inner surface (120) of the wrap (Dearing [0005] and Figs. 1 and 3).
Regarding claim 24, modified Dearing as above further teaches wherein the receptacle is capable of receiving a twelve ounce can.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dearing (as applied to claim 1 above) in view of Tulp (US 20060043097 – art of record; hereinafter Tulp).
Regarding claim 10, Dearing as above teaches all the structural limitations as set forth in claim 1, except for wherein indicia is formed on the surface of the wrap.
	Tulp is in the same field of endeavor as the claimed invention and Dearing, which is a container sleeve. Tulp teaches a receptacle embodiment (i.e. in the form of a container sleeve (2); as shown in Fig. 1-3a) comprising: a wrap (4 and 6) configured to define a chamber for receiving a container; a pair of slots (see Tulp Figs. 1-3) formed in the wrap; a first connector (i.e. in the form of a first connection joint (8)) exposed through a first one of the slots and coupled to a surface of the wrap; a second connector (i.e. in the form of a second connection joint (10)) exposed through a second one of the slots and coupled to the surface of the wrap; and wherein indicia (i.e. in the form of image (24)) formed on the surface of the wrap; Tulp [0037-0043]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surface of the wrap (of Dearing) with similar indicia (as taught by Tulp) to allow the user easily identify their personal receptacle or wrap.
Examiner’s note: Further, applicant is reminded of the following: where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”). See MPEP §2111.05(B)

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dearing (as applied to claim 17 above) in view of Tulp (US 20060043097 – art of record; hereinafter Tulp).
Regarding claim 18, Dearing as above teaches all the structural limitations as set forth in claim 17, except for wherein indicia is formed on the surface of the wrap.
	Tulp is in the same field of endeavor as the claimed invention and Dearing, which is a container sleeve. Tulp teaches a receptacle embodiment (i.e. in the form of a container sleeve (2); as shown in Fig. 1-3a) comprising: a wrap (4 and 6) configured to define a chamber for receiving a container; a pair of slots (see Tulp Figs. 1-3) formed in the wrap; a first connector (i.e. in the form of a first connection joint (8)) exposed through a first one of the slots and coupled to a surface of the wrap; a second connector (i.e. in the form of a second connection joint (10)) exposed through a second one of the slots and coupled to the surface of the wrap; and wherein indicia (i.e. in the form of image (24)) formed on the surface of the wrap; Tulp [0037-0043]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surface of the wrap (of Dearing) with similar indicia (as taught by Tulp) to allow the user easily identify their personal receptacle or wrap.
Examiner’s note: Further, applicant is reminded of the following: where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”). See MPEP §2111.05(B)
Regarding claim 19, modified Dearing as above further teaches wherein the receptacle is formed from a blank (see Tulp Figs. 1-3).

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1-2, 4, 8-13 and 17-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736